Title: To George Washington from Thomas Cushing, 3 May 1776
From: Cushing, Thomas
To: Washington, George



Sir,
Watertown [Mass.] May 3d 1776

By order of a Committee of the General Court of this Colony, whereof I have the Honr to be Chairman, I enclose you a Copy of a piece of Intelligence, which is of the greatest Importance, received by Capt. John Lee, a Gentleman who may be depended upon. We would humbly submit it to your Excellency whether, as the British Troops left this Colony in Disgrace, they will not return here to retrieve their Character. On this occasion we take leave to suggest to your Consideration whether it would not, considering the Number which are gone out of this Colony, be for the public Safety to reinforce the Detachment under General Ward’s Command, as soon as may be; as the Regiments under his Command are by no means full. I am, with great Respect, your Excellency’s most hume Servt

Thomas Cushing

